DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/28/21 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 4, 9, 11, 15, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP-0313501 (EP’501) in view of US Patent Application 2012/0261547 to Eisele et al.
Re: claims 1, 9, 15, and 21.  EP’501 shows in figure 3 a gas spring assembly having a longitudinal axis, said gas spring assembly comprising:
a flexible spring member including a flexible wall 130 extending peripherally about said longitudinal axis and axially between opposing first and second ends of said flexible spring member to at least partially define a spring chamber shown within element 130 therebetween;
a first end member shown in the area of element 132 and 137 or in the area of element 134 secured along said first end of said flexible spring member such that a substantially fluid-tight seal is formed therebetween;
a second end member shown in the area of element 134 or in the area of element 132 and 137 disposed in axially-spaced relation to said first end member, said second end member secured along said second end of said flexible spring member such that a substantially fluid-tight seal is formed therebetween;
a photon source 170 operatively disposed along one of said first end member surrounding 132 and 137 and said second end member;
a target surface 164 operatively disposed along one of said first end member and said second end member or the second end member;
a photon receptor 172 operatively disposed along the other of said first end member and said second end member or the first end member relative to said target surface; and,

said photon source operable to direct photons toward said target surface 164 through at least a portion of said spring chamber as shown, said receptor 172 operable to generate a signal upon receiving elements reflected off said target surface 164 from said source, and said processor 176 operable to determine a distance amount associated with the gas spring from the light or photons reflected off of the target surface from the photon source 170 and received at the photon receptor 172 as discussed in col. 1 line 55 to col. 2 line 35 with the distance amount between the two end members as the gas spring assembly undergoes extension and compression, but is silent with regards to the processor being operable to determine a time of flight of photons reflected off of the target surface from the photon source and received at the photon receptor and then determine a corresponding distance having a relation to a height of the gas spring assembly based on the time of flight of the photons.
Eisele et al. teach in claim 12 the use of a distance measuring device with a processor or evaluation unit operable to determine a time of flight of photons reflected off of a target surface of a target object from the photon source and received at a photon receptor and then determine a corresponding distance having a relation to a height based on the time of flight of the photons.
    It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the processor of EP’501 to have been operable to determine a time of flight of photons reflected off of a target surface of a target object from the photon source and received at a photon receptor and then determine a corresponding distance having a relation to a height based on the time of 
Re: claims 4 and 18.  EP’501, a modified, teach in EP’501 the limitation wherein the photon source emits photons having a wavelength within a range of from approximately 650nm to approximately 2000nm since the source and receptor are described in col. 8 line 4 as being infrared which includes a wavelength of 780nm to 1mm which is within the claimed range.
Re: claim 11.  EP’501, as modified, teach in figure 3 of EP’501 the limitation wherein the target surface 164 is oriented transverse to the longitudinal axis and supported along the first end member in the area of element 134, and the photon source 170 and the photon receptor 172 are supported along the second end member in the area of elements 132, 137 such that photons are emitted and reflected in an approximately longitudinal direction


Claims 2, 5, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP-0313501 (EP’501) in view of Eisele et al. as applied above, and further in view of US Patent Application 2013/0061666 to Gillies. 
Re: claims 2 and 16.  EP’501, as modified, is silent with regards to the photon source being a laser diode.
Gillies teaches in paragraph [0013] the use of a source being in the form of a laser diode.

Re: claims 5 and 19.  EP’501 is silent with regards to the photon receptor including a single-photon avalanche diode array.
Gillies teaches in paragraph [0013] the use of a light assembly component being in the form of a single photon avalanche diode array.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the photon receptor of EP’501, as modified, to have been in the form of a single photon avalanche diode array, in view of the teachings of Gillies, in order to provide a detection means capable of operating in low light and low intensity applications and capable of providing high speed operation. 
Claims 3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP-0313501 (EP’501) in view of Eisele et al. and Gillies as applied above, and further in view of US Patent 6975658 to Roach.
EP’501, as modified, is silent with regards to the laser diode being in the form of a vertical cavity surface emitting laser.
Roach teaches in col. 4 lines 48-51 the use of a laser diode in the form of a vertical cavity surface emitting laser.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the laser diode of EP’501, as modified, to have been in the form of a vertical cavity surface emitting laser, in view of the teachings . 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP-0313501 (EP’501) in view of Eisele et al. as applied above, and further in view of US Patent 7715095 to Carlson et al.
EP’501, as modified, is silent with regards to the target surface having a reflectance as low as approximately three percent.
Carlson et al. teach in line 1 of figure 5 and in col. 7 lines 45-47 the use of a reflectance being as low as approximately three percent in an application with a material having layers reflective in infrared wavelength regions as described in col. 1 lines 23-26.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the target surface of EP’501, as modified, to have included a reflectance as low as approximately three percent, in view of the teachings of Carlson et al., in order to provide a surface enabling basic reflective capacity depending on material availability and cost. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP-0313501 (EP’501) in view of Eisele et al. as applied above, and further in view of US Patent Application 2007/0007357 to Dubs.
EP’501, as modified, is silent with regards to the target surface being at least partially formed by a material having a reflectance of at least thirty percent.
Dubs teaches in paragraphs [0019-0020] the use of a target surface having a minimum reflectance of 18 percent which includes at least thirty percent.
.  
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP-0313501 (EP’501) in view of Eisele et al. as applied above, and further in view of WO-2007040379 (WO’379).
EP’501, as modified, is silent with regards to the target surface being at least partially formed by a material having one of diffuse reflectance, specular reflectance and retroreflectance.
WO’379 teaches in the English abstract a target surface being at least partially formed by a material having one of diffuse reflectance, specular reflectance, and retroreflectance or particularly specular reflectance. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the material of EP’501, as modified, to have been at least partially formed by a material having specular reflectance, in view of WO’379, in order to provide a means of helping to ensure a stable detection.
Claims 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP-0313501 (EP’501) in view of Eisele et al. as applied above, and further in view of US Patent Application 2013/0061666 to Gillies and US Patent Application 2008/0179701 to Lin et al.

Lin et al. teach in paragraphs [0002] and [0006] the use of a light sensor particularly in the form of an ambient light sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the sensor assembly of EP’501, as modified, to have included an ambient light sensor, in view of the teachings of Gillies and Lin et al., in order to provide a detection assembly including a sensor means that has the advantage of reduced power consumption. 
Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP-0313501 (EP’501) in view of Eisele et al. as applied above, and further in view of US Patent Application 2009/0116720 to Ritman.
Ritman teaches in paragraph [0018] the use of a means for providing a reference time of flight of photons, a time delay and a determination of time of flight of photons by a processor. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified processor of the gas spring assembly of EP’501, as modified, to have been operable to determine the time of flight of photons reflected off of the target surface from the photon source and received at the photon receptor based on comparison to reference data, in view of the teachings of Ritman, in order to provide a means of more accurately measuring a distance within the gas spring assembly to help improve suspension control.  

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new grounds of rejection do not rely on the combination of currently applied references.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114.  The examiner can normally be reached on Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






mmb
March 24, 2021

/MELODY M BURCH/Primary Examiner, Art Unit 3657